DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Following prior arts are considered pertinent to applicant's disclosure.
US 20020161282 A1 (Fulghum)
US 20050154319 A1 (hereinafter Cline)
US 5159398 A (Maekawa) (“a white-light image and excited with laser light to obtain a fluorescent image in a highly efficient manner, and in which the two types of images can be captured simultaneously by a single video camera” column 1 lines 5-17, the abstract; “the white-light image and the fluorescent image, can be acquired in one imaged frame simultaneously by a single video camera”, column 5 lines 51-55 )
US 20040186351 A1 (Imaizumi)
US 6061591 A (Freitag)
US-20010049473-A1


DETAILED ACTION

Response to Remarks/Arguments
Double patenting rejection has been withdrawn in view of approved terminal disclaimer.
Applicant’s arguments with respect to claim   prior art rejection have been fully considered.
Re: Prior art rejection of independent claims

In view of amendment, applicant overcome Cline. Therefore, corresponding rejection has been withdrawn.

However applicant arguments regarding Maekawa and corresponding rejections are not persuasive for following reason:

Applicant argued in substance that the prior art does not teach the amended limitation, i.e simultaneously detecting at an image sensor a color image from reflectance of the illumination light and a fluorescence image produced by illuminating the tissue under observation with the excitation light to simultaneously produce image data comprising a combination of color image data and fluorescence image data

Examiner respectfully disagrees and argues that Maekawa discloses “the white-light image and the fluorescent image, can be acquired in one imaged frame simultaneously by a single video camera”, in column 5 lines 51-55

Therefore this “one image frame” of Maekawa have combination of white light and florescent image data. Please note white-light image is equivalent to color image {see applicant’s published specification para 4}

Therefore, applicant’s arguments are not persuasive.

Applicant also argued the structure of image sensor of Maekawa had two separates area’s for white-light and fluorescents image and argued that Maekawa does not teach the combination image data. 
Examiner respectfully disagrees, because Maekawa is using the same image sensor to simultaneously produce the combination image data. Maekawa’s image frame has the combined data. Structure image sensor is irrelevant to current claim, as no differentiating image sensor is being claimed.
Similarly applicant also argued how the applicant specification describes use of subtraction to get component image from the combined image. Again, this is not a claimed feature. It should be noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Therefore, applicant’s arguments are not persuasive.

Re: Prior art rejection of dependent claims
Applicant has presented no additional argument, other than arguments already presented with respect to independent claims. Therefore, the arguments are similarly not persuasive.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:	
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:	
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating

Claims 2-3, 6-14, 16-21 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Fulghum in view of Maekawa.

Regarding claim 2. Fulghum teaches a method of displaying a colorized luma image comprising:	 
illuminating tissue under observation with illumination light and excitation light ((para 25)):	 detecting at an image sensor a color image from reflectance of the illumination light((visible light imaging in full color para 27)), and  a fluorescence image produced by illuminating the tissue under observation with the excitation light ((fluorescence imaging para 27, 5)), to produce image data comprising both color image data and fluorescence image data	 
computing a luma image from the detected color image data((“familiar visible light image (in gray scale)”, para 27, gray scale =>luma)):	 
colorizing the luma image based on the detected fluorescence image data:	 and displaying the colorized luma image((“familiar visible light image (in gray scale) with a false color 
overlay indicating those areas in the image where the fluorescence from the tissue is reduced in comparison to the fluorescence from normal tissue”, para 27)).


Fulghum does not explicitly shows that the color image and the fluorescence image are detected and simultaneously produced image data comprising a combination of color image data and fluorescence image data 

However, in the same/related field of endeavor, Maekawa teaches he color image and the fluorescence image are detected and simultaneously produced image data comprising a combination of color image data and fluorescence image data 
 [((“a white-light image and excited with laser light to obtain a fluorescent image in a highly efficient manner, and in which the two types of images can be captured simultaneously by a single video camera” column 1 lines 5-17, the abstract; “the white-light image and the fluorescent image, can be acquired in one imaged frame simultaneously by a single video camera”, column 5 lines 51-55; Therefore this “one image frame” of Maekawa have combination of white light and florescent image data. Please note white-light image is equivalent to color image {see applicant’s published specification para 4})] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, at the time of the invention was made, to combine the teaching of the prior arts because such modification is advantageous for cost [(Maekawa col. 5 lines 51-55)]   

Regarding Claim 12: Please see the analysis of claim 2 and the corresponding apparatus in Fig.3 of Fulghum and note that a color of light such blue light of Maekawa has a predetermined wavelength  

Fulghum teaches regarding claims 3 & 14. The method of claim 2, wherein the excitation light is near infra-red light. ((para 31)).

Fulghum teaches regarding claims 6, 16. The method of claim 2, wherein the color image and the fluorescence image are detected using a CCD or CMOS image sensor ((para 11)).

Fulghum teaches regarding claims 7, 17. The method of claim 6, wherein the color image and the fluorescence image are detected using an image sensor and a light blocking filter to block the excitation light from reaching the image sensor. ((“The use of a camera at the distal end is made possible by using fluorescence excitation light … wavelengths to which the CCD camera is insensitive or can be made insensitive using a fixed filter”, para 28)).

Fulghum teaches regarding claims 8, 18. The method of claim 2, wherein color image and fluorescence image are detected using a single CCD image sensor. ((the Abstract)).

Fulghum teaches regarding claims 9, 19. The method of claim 2, wherein color of the displayed colorized luma image is indicative of health of the tissue under observation ((para 12)).
.

Fulghum teaches regarding claims 10, 20. The method of claim 2, comprising normalizing the detected fluorescence image and colorizing the luma image based on the normalized detected fluorescence image ((430, Fig.4)).

Fulghum teaches regarding claims 11, 21. The method of claim 10, wherein the fluorescence image is normalized using a red image((“Visible red light, to which the imaging detector is very sensitive, is chosen to illuminate the tissue for the purpose of acquiring a reference image”, para 13))..

Fulghum teaches regarding claim13. The system of claim 12, wherein the system is an endoscope system [(Fulghum Fig.2-3)] .


Claims 4-5, 15, 22-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fulghum in view of Maekawa in view of Imaizumi

Regarding Claims 4, 5 and 15: Please see the previously presented analysis of claim 2. Fulghum in view of Maekawa does not explicitly shows however Imaizumi, in the same/related field of endeavor, teaches wherein the fluorescence image is produced by exciting a fluorescent dye with the excitation light. ((Imaizumi “indocyanine green” para 11)) and the fluorescent dye is indocyanine green (ICG). (( Imaizumi “indocyanine green” para 11))

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, at the time of the invention was made, to combine the teaching of the prior arts to improve imaging accuracy with higher detection capabilities (( Imaizumi para 11)).

Regarding Claim 22: Please see the previously presented analysis of claim 2 & 4 and Fig.3 of Fulghum.
 
Regarding Claim 23. The method of claim 22, wherein the excitation light is near infra-red light [(see analysis of claim 3)] .

Regarding Claim 24. The method of claim 22, wherein the fluorescent dye comprises indocyanine green (ICG). [(see analysis of claim 5)] .

Regarding Claim 25. The method of claim 22, wherein the color image and the fluorescence image are detected using a CCD or CMOS image sensor [(see analysis of claim 6)] ..

Regarding Claim 26. The method of claim 25, wherein the color image and the fluorescence image are detected using an image sensor and a light blocking filter to block the excitation light from reaching the image sensor. [(see analysis of claim 7)] .

Regarding Claim 27. The method of claim 22, wherein color image and fluorescence image are detected using a single CCD image sensor. [(see analysis of claim 8)] .

Regarding Claim 28. The method of claim 22, wherein color of the displayed colorized luma image is indicative of health of the tissue under observation. [(see analysis of claim 9)] .

Regarding Claim 29. The method of claim 22, comprising normalizing the detected fluorescence image and colorizing the luma image based on the normalized detected fluorescence image. [(See analysis of claim 10)] .

Regarding Claim 30. The method of claim 29, wherein the fluorescence image is normalized using a red image. [(See analysis of claim 11)] .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486